Jasen, J. (concurring).
I concur for affirmance for the reasons stated in the opinion of Justice Moule at the Appellate Division. I would merely add that, as reasoned in the Per Curiam opinion, to exempt ordinary periodic pension payments on the theory that their usefulness outlives the fiscal year simply evades the letter and spirit of the constitutional restrictions ón the taxing and debt-contracting powers of the State’s civil divisions. (Cf. Taylor v. Sise, 33 N Y 2d 357 [Jasen, J., dissenting].)